STEPHAN, Judge,
dissenting.
I respectfully dissent. As I indicated in my divisional opinion, the term “minimum standards”, as set out in the statute, allows the Director to establish the least amount of compensation arrangements an insurance agent may earn. He may not set an upper level amount. In reading the regulations, however, we find that the Director has attempted to place maximum limits on such compensation arrangements. See, Frasher v. Spradling, 743 S.W.2d 109, 110 (Mo.App.1988). Section (10)(A) contains the language “no more than two hundred percent” which means that 200% of the commission is the top figure an insurance agent may make, not the least amount. Section (10)(B) requires that “compensation provided in subsequent renewal years must be the same as that provided in the second year.” This requirement means that an agent may not be paid any more than the compensation provided in year two for subsequent years. Finally, Section (10)(E) re*936quires that bonus incentives, both pecuniary and nonpecuniary, must be included in the compensation arrangements. This rule effectively wipes out the bonus system, a strong driving force in sales production. The Director, in promulgating the above regulations, exceeded the authority that is legislatively delegated to him. I, therefore, would affirm the trial court’s determination that 4CSR 190-14.625(10)(A), (B), and (E) are ultra vires and invalid and affirm the judgment enjoining the Director from enforcing these sections.